Continuation Sheet (PTO-303)
Response to Argument
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
With respect to claims rejection under 35 U.S.C. 103, applicant argues that “there is no at least one electronic component of AC driver 38 which both (i) configured for - - and (ii) mounted on a circuit board”.
In response to applicant's contention, it is respectfully submitted that Miskin discloses all the claimed limitation including “there is at least one electronic component of AC driver” below. 
Miskin appears to show, see Fig. 3, 15, & 16, An AC driver 38 (or 168 or 176). 
According to Miskin para. 0010 & 0082, the AC driver is a high frequency inverter includes one or more inductors with the impedance circuit to provide relatively fixed voltage and relatively fixed frequency AC output (para. 0023, note: a function of a high frequency inverters) and it can be mounted on the same circuit with LEDs as shown in Fig. 15 & 17.
Furthermore, “a circuit board” has no special meaning in the claims because applicant has not defined that such meaning entails for example, material or configuration of a circuit board.  
Therefore, the rejection of claims 1-13& 15-21 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899